DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites organic silicon compound of formula (I) and/or (II) in which R3 is not define, while R1 defines twice.  Correction is required.
Claims 1-20 are pending in this application.
Double Patenting
3	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-13 and 17-20 of copending Application No. 
  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application No. 17/267,965, teach a process for dyeing keratinous material comprising the steps of applying an agent (a) comprising at least one organic silicon compound and further, comprising at least one oligoalkylsiloxane (silicone polymer) to the keratinous fibers and applying the agent (b) comprising at least one pigment and direct dyes as claimed in claims 1-10 and 13-17 (see claims 1-6, 8-13 and 17-20 of the claims of the copending application No. 17/267,965). Therefore, this is an obvious formulation.
However, the claims of the copending application No. 17/267,965, do not teach or disclose at least one amino-funtionalized silicone polymer having the formulae (Si-V1) and (Si-VII) as claimed in claims 11-13. The claims of the copending application No. 17/267,965 also do not teach the method and the kit as claimed in claims 18 and 19.
Schulze zur Wiesche et al. (US’ 516 A1) in analogous art of hair cosmetic formulation, teaches a cosmetic composition comprising 4-morpholinomethyl-substituted silicones comprising amino-functionalized silicone polymers having the structural units (I), (II) and (III) as claimed in claims 11 and 12 (see page 1, paragraph, 0007), wherein the amount of 4-morpholinomethyl-substituted silicones (silicone polymers) in the range of 0.00001 to 10% wt. which covered the claimed range as claimed in claim 13 (see claim 7).
Brun et al. (US’ 446 A1) in other analogous art of hair dyeing formulation, teaches a process for dyeing hair comprising applying to the hair a composition comprising dehydroxylated polydimethylsiloxane (silicone polymer) and 3-aminopropyltriethoxysilane (organic silicon compound) that reads on the claimed formula (1)) and Bis[3-
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
4	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-10 and 14-17 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Brun et al. (US 2010/0083446 A1).
Brun et al. (US’ 446 A1) teaches a process for dyeing hair comprising applying to the hair a composition comprising dehydroxylated polydimethylsiloxane (silicone polymer) and 3-aminopropyltriethoxysilane (organic silicon compound) that reads on the claimed formula (1)) and Bis[3-triethoxysilylpropyl]amine that reads on the formula (II) as claimed in claims 1, 2 (formulae 1 and II), 3-6 and 9 (see page 20, Examples (Ia) and (Id) ) and wherein the process further comprises the step of applying to the hair a composition comprising coloring pigments include Mica coated with brown iron oxide and other pigments and direct dyes and at least one hydrophobic film-forming polymer as claimed in claims 1 and 14-17 (see page 12, paragraph, 0281-0285 and page 20, Examples (Ib), (Ic) and (Id), paragraph, 0487 and claim 15), wherein the amount of organic silicon compound in the composition is 2g (2%) by wt. which is within the claimed range as claimed in claim 10 (see page 20, Example (Ia)). Brun et al. (US’ 446 A1) teaches all the limitations of the instant claims. Hence, Brun et al. (US’ 446 A1) anticipates the claims. 
 Claim Rejections - 35 USC § 103
6	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brun et al. (US 2010/0083446 A1).
Brun et al. (US’ 446 A1) teaches a process for dyeing hair comprising applying to the hair a composition comprising dehydroxylated polydimethylsiloxane (silicone polymer) and 3-aminopropyltriethoxysilane (organic silicon compound) that reads on the claimed formula (1)) and Bis[3-triethoxysilylpropyl]amine that reads on the formula (II) as claimed (see page 20, Examples (Ia) and (Id) ) and wherein the process further comprises the step of applying to the hair a composition comprising coloring pigments include Mica coated with brown iron oxide and other pigments and direct dyes and at least one hydrophobic film-forming polymer as claimed  (see page 12, paragraph, 0281-0285 and page 20, Examples (Ib), (Ic) and (Id), paragraph, 0487 and claim 15). Brun et al. (US’ 446 A1) also, teaches that the final rinse or shampoo wash may be optionally be performed as claimed in claim 18 in step (6) (see page 19, paragraph, 0484). 
The disclosure of Brun et al. (US’ 446 A1) as described above, does not teach or disclose the kit as claimed in claim 19.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to maintain and separate the dyeing ingredients of Brun et al. (US’ 446 A1) in a separate container or kit to arrive at the claimed invention based on the teaching of Brun et al. (US’ 446 A1) that refers to a method of making a composition for dyeing keratin fibers wherein the ingredients can be added in any order (see claim 14), which implies that the dyeing ingredients may be provided in the separate containers or kit before adding to each other to form the composition, absent unexpected results.  
7	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brun et al. (US 2010/0083446 A1) in view of Lorant et al. (US 2015/0080338 A1).

Lorant et al. (US’ 338 A1) in analogous art of cosmetic formulation, teaches a cosmetic composition for treating hair comprising a silane (organic silicon compounds) having a formula (I) which is similar to the claimed formula (IV) as claimed in claim 7 (see page 5, paragraph, 0094, formula (I)), wherein the reference formula (I) further, represented by the species octyltriethoxysilane and dodecyltriethoxysilane as claimed in claim 8 (see page 5, paragraph, 0107). 
Therefore, in view of the teaching of the secondary reference of Lorant et al. (US’ 338 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the composition of Brun et al. (US’ 446 A1) by incorporating the silane (organic silicon compound) as taught by Lorant et al. (US’ 338 A1) to arrive at the claimed invention. Such a modification would have been obvious because Lorant et al. (US’ 338 A1) clearly refers to silane that to be used in the cosmetic composition for  making the treated hair has a smooth, soft and non-greasy feel (see page 1, paragraph, 0017), and, thus, the person of the ordinary skill in the art would expect such a process to have similar property to those claimed in the absent of unexpected results.
8	Claims 11, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brun et al. (US 2010/0083446 A1) in view of Schulze zur Wiesche et al. (US 2014/0361516 A1).
The disclosure of Brun et al. (US’ 446 A1) as described above, does not teach or disclose amino-functionalized silicone polymers as claimed in claims 11,12 and 13.

 	Schulze zur Wiesche et al. (US’ 516 A1) in analogous art of hair cosmetic formulation, teaches a cosmetic composition comprising 4-morpholinomethyl-substituted silicones comprising amino-functionalized silicone polymers having the structural units (I), (II) and (III) as claimed in claims 11 and 12 (see page 1, paragraph, 0007), wherein the amount of 4-morpholinomethyl-substituted silicones (silicone polymers) in the range of 0.00001 to 10% wt. which covered the claimed range as claimed in claim 13 (see claim 7).
 Therefore, in view of the teaching of the secondary reference of Schulze zur Wiesche et al. (US’ 516 A1) it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the composition of Brun et al. (US’ 446 A1) by incorporating the amino-functionalized silicone polymers as taught by of Schulze zur Wiesche et al. (US’ 516 A1) to arrive at the claimed invention. Such a modification would have been obvious because Schulze zur Wiesche et al. (US’ 516 A1) clearly refers to the silicone polymers that to be used in the cosmetic composition for improving the body of the hair and to reduce the split end formation, and, thus, the person of the ordinary skill in the art would expect such a process to have similar property to those claimed in the absent of unexpected results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761